WOODS, Circuit; Judge,
(after making the foregoing statement.) “My present invention,” says the patentee, “consists i-ft the arrangement of a basket, a shaking grate, and the means applied for supporting the parts within Ihe lire pot of the stove; also, in the construction of the parts that enable me to use a coal basket cast integral, one that may he readily inserted or taken out through the stove door.” But it will be observed that no one of the claims is so worded as to cover the arrangement of parts specified, and if invention exists, within the claims, it must he found either in the particular construction of parts described, or in such combinations of parís as are defined and claimed. There is a notable lack of clearness in the wording of the claims of the patent, but it is unnecessary to enter upon the disputes which have arisen concerning their meaning, because, upon any construction, which has been suggested, they are wanting in invention.
If, as the appellants contend, they are all to be read as including the stove, there' has been no infringement. Excluding the stove, the elements mentioned in the 1st, 2d, and 4th claims,are only two —the sectional flaring ring and the legs which support it; all else in the wording of the claims serving only to show the manner oí construction and use of those parts, the ring fitting, or being adapted to fit, within the fire pot, near the top, so closely as to prevent the passage of air between them, and the legs resting upon the flange of the fire pot, and provided with horizontal supports for receiving *186and supporting the grate. But neither in the construction of the ring and legs nor in the combination of them is there a mechanical conception which is not found or suggested in stores, grates, and furnaces, and, indeed, in tables, stands, chairs, stools, and other de-rices of long and familiar use. The reciprocating grate, itself old, is not embraced in the claims, and it required only common skill to provide notches in the legs to receive and support it. So, too, the coal basket, which is the subject of the third claim, and is described as cast integral, and having a flaring flange with a series of pintles projecting downward, has no feature of essential novelty either in construction or use. It has been urged as important that when in place in the stove the parts of the ring are held together by the pintles of the flange of the basket projecting through the holes of the ring. There is, however, no claim which covers the basket and ring so made and combined, and there would be no invention in it if there were. Considering the manner in which the ring is fitted into the fire pot, the necessity for providing special means for holding the parts together is not apparent, and, if there were such necessity, it was a matter of small intelligence and skill to meet it, either as it was done, by using pintles and holes, or other form of dovetailng between the flange and ring, or by some form of fastening between the pieces of the ring when in place, for which purpose the pintle and hole, links, clasps, hinges, or other devices might have been used.
It follows that the decree below should be set aside, and the bill dismissed for want of equity; and it is so ordered.